OPINION — AG — ** TAXATION — AUTOMOBILE DEALERS — EXCISE TAX ON "DEMONSTRATORS" ** WHERE A NEW CAR DEALER TRANSFER OWNERSHIP OF A NEW VEHICLE TO ANOTHER CAR DEALER, AND THE SAID VEHICLE IS USED AS A "DEMONSTRATOR" FOR A PERIOD OF TIME AND, THEREAFTER, THE SECOND DEALER SELLS THE VEHICLE TO AN INDIVIDUAL PURCHASER, THE EXCISE TAX SHOULD BE PAID BY THE INDIVIDUAL PURCHASER OF THE VEHICLE. FOR EXCISE TAX PURPOSES, A "DEMONSTRATOR" UNDER THE CIRCUMSTANCES AS OUTLINED IN YOUR FIRST QUESTION, SHOULD BE A "NEW VEHICLE" AT THE TIME OF ITS FIRST REGISTRATION IN THE STATE OF OKLAHOMA. CITE: 47 Ohio St. 1971 22.2 [47-22.2], 47 Ohio St. 1971 23.6 [47-23.6], 47 Ohio St. 1975 Supp., 22.15 [47-22.15](A), 68 Ohio St. 1971 2103 [68-2103], 68 Ohio St. 1971 2104 [68-2104] (R. THOMAS LAY)